Citation Nr: 0527419	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to 
April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased rating for diabetes 
mellitus.  The claim was returned to the RO of jurisdiction 
which is the Reno, Nevada RO.  

In January 2004, the veteran testified before the undersigned 
at a Travel Board hearing in Las Vegas, Nevada.  The 
transcript of that hearing is of record in the claims folder.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for an increased rating for diabetes 
mellitus has been developed and obtained.  

2.  The veteran's diabetes mellitus requires oral 
hypoglycemic agent, insulin and restrictive diet; but 
regulation of activities is not shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent rating 
for diabetes mellitus, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, and 
4.120, Code 7913 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent letters to the veteran in 
February 2001, October 2001, October 2002, and November 2003, 
which asked him to submit certain information, and informed 
him of the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claim.  The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for an increased rating.  In 
view of this, the Board finds that the Department 's duty to 
notify has been fully satisfied with respect to the claim.  
Moreover, the veteran was provided with the text of 38 C.F.R. 
§ 3.159, from which the United States Court of Appeals for 
Veterans Claims (Court) took the fourth notification element, 
in the statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, although the February 2001 letter was later augmented 
by other letters and documents.  The Board concludes, 
however, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
this claim.  He testified at a Travel Board hearing in 
January 2004.  There are no known additional records to 
obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Evaluation of Diabetes Mellitus

Service connection was established for diabetes mellitus by 
rating decision of February 1982.  A 20 percent rating was 
provided for diabetes mellitus, effective from 
September 1981.  This evaluation is in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under diagnostic code 7913, a 20 percent rating for diabetes 
mellitus is assigned when it requires insulin, restricted 
diet, or; oral hypoglycemic agent and restricted diet.  In 
order to warrant a 40 percent rating for diabetes mellitus, 
the disability requires insulin, restricted diet, and 
regulation of activities.  Note (1) provides that one 
considering the impairment caused by diabetes is to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  

A thorough review of all of the medical evidence of record to 
include all VA outpatient treatment records and a VA 
examination of November 2001, shows that the veteran's 
diabetes mellitus is appropriately rated at 20 percent.  

The objective medical evidence shows that the veteran has 
been treated by VA on a regular outpatient treatment basis 
throughout the appeal period.  He sees his dietician at VA 
every three months for an assessment of his diabetic 
management.  He was noted to be on two different oral 
hypoglycemic agents, insulin, and trying to follow the 
recommended diet.  He underwent a VA examination in 
November 2001.  It was noted at that time that his diet was 
that he watched what he ate.  There was no evidence of 
hypoglycemic reactions or ketoacidosis.  He had been visiting 
his diabetic provider every three months.  There was no 
restriction of activities.  Renal function tests and urine 
tests for protein were negative.  His blood sugar at the time 
of the examination was 132.  He had some vision problems that 
included cataracts and glaucoma, neurological tests that were 
positive for peripheral diabetic neuropathy, but no 
amputations and no nephrological problems.  

From 2001 to 2003, the veteran was seen regularly by his 
dietician for his assessment of his diabetic management.  
During that time, it was noted that he took his medications 
regularly, and denied blurred vision.  He had occasional 
tingling and numbness in his feet.  In November 2003, he 
related that he had some episodes of hypoglycemia between the 
times of 2:00 p.m. and 5:00 p.m. at work.  Although he 
regularly checked his fasting blood sugar readings, he did 
not check his blood sugars at work.  He noted some occasional 
blurring of the vision at that time.  

The veteran testified at a Travel Board hearing regarding his 
diabetes mellitus in January 2004.  He stated that he was a 
mail handler at the Post Office and could no longer work 
overtime because of his diabetes.  He related that when he 
worked less, he felt better.  He related that his blood sugar 
"takes a nose dive" around 4:30 p.m. and 5:00 p.m., and he 
would get shaky, sweaty, and nervous at that time, needing 
some soda or candy.  He testified that he was going to retire 
in March 2004 because he felt better with regard to his 
diabetes when he was not working.  He stated that his 
dietician had recommended that he eat four to six small meals 
per day.  He also testified that he had not been told to 
restrict his activity and he had never been hospitalized for 
his diabetes.  

After thorough review of the evidence, there is no medical 
evidence that shows that the veteran's rating should be 
increased for his diabetes mellitus.  He is on medication for 
his condition, his diet is monitored, and he sees his 
dietician every three months.  Despite the veteran's 
testimony, indicating that he is retiring because of his 
diabetes, he also has indicated that he has not been told to 
restrict his activity.  The Board concludes, therefore, that 
the current 20 percent rating, assigned when diabetes 
requires insulin and restricted diet, fully contemplates the 
veteran's impairment as shown by the evidence.  Therefore, an 
increased rating for diabetes mellitus is not warranted.  


ORDER

An increased rating for diabetes mellitus is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


